UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

CHRISTOPHER PASATIERI
                                                                1:18-cv-04688 (RPK-VMS)
                           Plaintiff,
                                                                ECF Case
                          - against -

STARLINE PRODUCTIONS, INC.
                          Defendant.



                                  NOTICE OF APPEARANCE
      NOTICE is hereby given that James H. Freeman is entering his appearance as
counsel for Plaintiff Christopher Pasatieri.

       Respectfully submitted this 31st day of January, 2021.




                                                   s/jameshfreeman/_________
                                                   James H. Freeman
                                                   JF@liebowitzlawfirm.com

                                                   LIEBOWITZ LAW FIRM, PLLC
                                                   11 Sunrise Plaza, Suite 305
                                                   Valley Stream, NY 11580
                                                   (516) 233-1660
